DETAILED ACTION
Claims 1-27 are considered in this office action. Claims 1-27 are pending examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Abstract: “compute system” should read “computer system”
Spec Para. 29; Line 11: “compute system” should read “computer system”
Spec Para. 80; Line 7: “set of thresholds 438” should read “set of thresholds 416” 
Appropriate correction is required.

Claim Objections
Claims 12 and 23 are objected to because of the following informalities: 
Claim 12; Line 13: “a number of times” should read “the number of times”
Claim 23; Line 15:“a number of times” should read “the number of times”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “determining, by the artificial intelligence system the computer system, when the abnormal switching occurred”. It is unclear whether the artificial intelligence system or the computer system is performing the step of “determining when the abnormal switching occurred”. Thus, the scope of the claim is unclear and the claim is indefinite. In the interest of compact prosecution the examiner will interpret the limitation as “determining, by the artificial intelligence system, when the abnormal switching occurred”. 
Regarding claim 10, the limitation “the flight information is airplane condition monitoring system” is indefinite. It is unclear how information alone can be equivalent to or comprise a system. Thus the scope of the claim cannot be determined, and the claim is indefinite. In the interest of compact prosecution the examiner will interpret the limitation as “the flight information is airplane condition monitoring system data”.
Regarding claim 21, the limitation “the flight information is airplane condition monitoring system” is indefinite. It is unclear how information alone can be equivalent to or comprise a system, thus the scope of the claim cannot be determined, and the claim is indefinite. In the interest of compact prosecution the examiner will interpret the limitation as “the flight information is airplane condition monitoring system data”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not
recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

 	With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).



Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea determining…a number of times that an abnormal switching occurred for the pumps within a window of consecutive flights when the abnormal switching is identified from the flight information which comprises “Mental Processes”. For example, a person can mentally count/determine a number of occurrences of an action. A person can also mentally count/determine a number of occurrences of an action within a certain time frame or sequence of events. Further, a person can mentally count/determine a number of occurrences of an action after mentally identifying such actions in provided or received information.
	Claim 1 recites the additional abstract idea of: performing…a set of actions when the abnormal switching occurred the number of times for the pumps within the window of consecutive flights that exceeds a set of thresholds for the abnormal switching that is considered healthy for the pumps. When considering the broadest reasonable interpretation of “a set of actions” in light of the currently pending specification, this limitation comprises “Mental Processes”. Currently pending specification Para. 58 reads: “For example, the set of actions 236 can be selected from at least one of generating an alert, sending a message, scheduling maintenance, or some other suitable action.” Such exemplary language is open ended and does not preclude the set of actions from comprising mental processes such as making a determination. A person can mentally perform the action of determining when a number of occurrences has exceeded a threshold number of occurrences.

	With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and

an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;

an additional element adds insignificant extra-solution activity to the judicial exception; and

an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claim 1 recites an additional limitation including receiving, by a computer system, flight information about an operation of the pumps in a pump package in the aircraft, wherein the flight information is received from the aircraft, which is an example of insignificant pre-solution data gathering. 
	Claim 1 recites further additional limitations including: by the computer system, which is an example of merely using a computer as a tool to perform an abstract idea.

	With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are
more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 1 does not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim 2, which is dependent on claim 1, simply adds the additional “mental process” step of determining, by the computer system, the number of times that a set of types of abnormal switching events occurred for the pumps within the window of consecutive flights when the abnormal switching is identified from the flight information. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.	

Claim 3, which is dependent on claim 2, simply adds the limitation of wherein the set of types of abnormal switching events is selected from at least one of a same pump in the pumps operating during consecutive flights when an expected switch between the pumps between flights fails to occur; a switch between the pumps during a flight of the aircraft; or the switch between the pumps during the flight of the aircraft and a failure to switch the pumps after the flight. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.
	
Claim 4, which is dependent on claim 1, simply adds the additional “mental process” steps of identifying, by the computer system, the abnormal switching occurring when the pumps were healthy in historical flight information from aircraft flights; and selecting, by the computer system, the set of thresholds for the abnormal switching that is considered healthy for the pumps based on the abnormal switching occurring when the pumps were healthy in historical flight information from the aircraft flights. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 4, simply adds the additional “mental process” steps of identifying, by the computer system, a healthy rate of abnormal switching occurred when the pumps were healthy in the historical flight information from the aircraft flights. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 4, simply adds the limitation of wherein the set of thresholds for the abnormal switching provides a lead time to perform maintenance before a pump fails. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 7, which is dependent on claim 1, simply adds the additional “mental process” steps of identify the set of thresholds for the abnormal switching considered healthy for the pumps using historical flight information which the abnormal switching occurred when the pumps were healthy and determining…when the abnormal switching occurred the number of times for the pumps in the window of consecutive flights that exceeds the set of thresholds for the abnormal switching that is considered healthy from the flight information. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101. 
	Claim 7 also recites the additional element of: training, by the computer system, an artificial intelligence system and by the artificial intelligence system. These are examples of merely indicating a technological environment in which to apply the judicial exception.

Claim 8, which is dependent on claim 1 recites the additional limitation of wherein the set of actions comprises at least one of generating an alert, sending a message, or scheduling maintenance. In this limitation, “generating an alert” and “sending a message” are examples of insignificant post-solution activities. Regarding “generating an alert”, currently pending specification Para. 45-47 reads: 
[0045] “Alert 134 is an example of an action that can be performed by system manager 132 when an abnormal event in pump switching indicates that a pump failure may occur within some period of time.”
[0046] “If alert 134 is generated for one of aircraft 118, aircraft 120, or aircraft 122, maintenance can be scheduled for the aircraft for which alert 134 has been generated. This maintenance can be scheduled by system manager 132…”


The specification does not preclude “generating an alert” from comprising merely generating a signal within the system manager. Such an activity is well understood and conventional in the art and a nominal or tangential addition to the claim. Regarding “sending a message”, the currently pending specification does not provide any further description of this action. Thus, the specification does not preclude “sending a message” from comprising merely sending a signal within the system manager. Such an activity is well understood and conventional in the art and a nominal or tangential addition to the claim. 

Claim 9, which is dependent on claim 1, simply adds the limitation of wherein the set of thresholds for the abnormal switching provides a lead time to perform maintenance before a pump fails. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 10, which is dependent on claim 1, simply adds the limitation of wherein the flight information is airplane condition monitoring system. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 11, which is dependent on claim 1, simply adds the additional “mental process” steps of determining the abnormal switching for the pumps based on a speed of the pumps in the flight information received from the aircraft. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claims 12-22 recite a generic computer system that operates to perform a method with substantially the same limitations as claims 1-11. Thus, claims 12-22 are rejected under 35 U.S.C. 101 on the same basis as claims 1-11 outlined above.

Claims 23-27 recite a generic computer system that operates to perform a method with substantially the same limitations as claims 1-4. Thus, claims 23-27 are rejected under 35 U.S.C. 101 on the same basis as claims 1-4 outlined above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8-10, 12, 19-21, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Birkmann US Patent 6832504 (hereinafter Birkmann) in view of Sundareswara et al. US PG Publication 20180266584 (hereinafter Sundareswara).

Regarding claim 1, Birkmann discloses:
A method for managing pumps in an aircraft, the method comprises: 
receiving, by a computer system, flight information about an operation of the pumps in a pump package in the aircraft, [[Birkmann, Col. 1; Lines 9-12, Col. 4; Lines 35-42, Col. 4; Lines 56-60, Col. 4; Lines 63-65, Col. 9; Lines 39-40] “This invention relates to transport aircraft galley systems, and more particularly, to a liquid sensing system that monitors leak and fault conditions of circulation of a two phase working fluid used by an aircraft cooler;” also see [Col. 4; Lines 35-42] “the present invention includes an electronic control system for monitoring and controlling three distributed refrigeration subsystems… the third refrigeration subsystem includes at least one recirculation unit;” also see [Col. 4; Lines 56-60] “Each recirculation unit may include one or more liquid pumps … The one or more pumps of the recirculation units pressurize the intermediate working fluid for redistribution to the remote chillers,” wherein it is interpreted that in the case that the recirculation unit includes more than one liquid pump, the recirculation unit comprises a pump package; also see [Col. 4; Lines 63-65] “The control system is also a distributed system which may monitor and control individual components of each refrigeration subsystem;” wherein it is interpreted that in order for the control system to monitor individual components of each refrigeration subsystem (i.e. individual pumps of a recirculation unit) the control system must receive information about an operation of the pumps. In other words, receiving, by a computer system, flight information about an operation of the pumps in a pump package in the aircraft necessarily flows from the teachings of the prior art; also see [Col. 9; Lines 39-40] “The differential pressure is measured at all times when a pump is running,” wherein, applying the broadest reasonable interpretation of flight information in light of the instant specification, “differential pressure” is interpreted to be flight information. Instant specification Para. 57 recites that flight information may include a speed of the pumps, and instant specification Para. 92 recites that flight information may include a level of electrical current sent to a pump, a pump physician indicating which pump is active, or other suitable information. Because differential pressure is similarly an operating parameter of a pump, it is interpreted that differential pressure is flight information.] wherein the flight information is received from the aircraft; [[Birkmann, Col. 4; Lines 63-65] “The control system is also a distributed system which may monitor and control individual components of each refrigeration subsystem;” wherein, because the monitored components are pumps of the recirculation units on an aircraft, it is interpreted that the flight information is received by the control system from the aircraft.]
determining, by the computer system, a number of times that an abnormal switching occurred for the pumps [[Birkmann, Col. 9; Lines 41-52, Col. 3; Lines 43-44] “When the differential pressure drops below 50 psi for 7 seconds continuously, this constitutes a pump airlock condition for a given pump. If this condition is persistent for 3 consecutive times following a short rest period, control is transferred to an unused pump (i.e. abnormal switching occurs). If the same 3 consecutive pump airlock conditions are detected on the new pump, this constitutes on "pump airlock failure." Therefore, under this definition, one pump airlock failure involves 6 individual airlock conditions. When 10 such pump airlock failures occur (i.e. 10 abnormal switchings occurred) per any given power-on time, the recirculation unit 32 determines this to be a complete pump airlock failure condition…,” thus it is interpreted that in order to determine a complete pump airlock failure condition, a number of pump airlock failures (and thus a number of times of abnormal switching) for the pumps must first be determined; also see [Col. 3; Lines 43-44] “A pump airlock failure condition is determined for a predetermined number of pump airlock conditions.”] and
performing, by the computer system, a set of actions when the abnormal switching occurred the number of times for the pumps [[Birkmann, Col. 9; Lines 49-52, Col. 3; Lines 43-44, Col. 9; Lines 52-55] “When 10 such pump airlock failures occur per any given power-on time, the recirculation unit 32 determines this to be a complete pump airlock failure condition,” wherein a threshold for the abnormal switching necessarily flows from the teaching of the prior art if the failure condition is determined by a number of failures (i.e. 10 pump airlock failures); also see [Col. 3; Lines 43-44] “A pump airlock failure condition is determined for a predetermined number of pump airlock conditions;” also see [Col. 9; Lines 52-55] “If the recirculation unit 32 detects a complete pump airlock failure, the recirculation unit 32 annunciates this failure to the ventilation controller via a fault message 108 (i.e. an action).”]
	Although Birkmann discloses determining a number of times abnormal switching occurs “per any given power-on time”, Birkmann does not explicitly disclose determining a number of times that an abnormal switching occurred for the pumps within a window of consecutive flights.
	However, in the same field of endeavor, Sundareswara teaches:
determining, by the computer system,…that an abnormal operation occurred for the valves within a window of consecutive flights [[Sundareswara, Para. 12, Para. 15, Para. 17] “…aspects disclosed herein use an unsupervised learning algorithm to analyze data provided by sensors on previous flights to identify data values (and associated parameters) that indicate that a shut-off valve is operating abnormally;” also see [0015] “the flight data 111 stores data values for a plurality of parameters generated by the sensors 103 1-N, such as a state of each shut-off valve 102 1-N (e.g., open or closed)…the shut-off valves 102 1-N transmit their respective state (e.g., open or closed) to the flight data…;” also see [0017] “…doing so allows the abnormal operation module 105 to analyze the data stores 110 1-N in real-time during subsequent flights (of the same or other similar aircraft), and determine whether the sensors 103 1-N are providing data values for the identified parameters that exceed the corresponding threshold. If the abnormal operation module 105 determines that the data values for the identified threshold exceed the corresponding thresholds, the abnormal operation module 105 determines that the associated shut-off valve(s) 102 1-N is operating abnormally.”]
	It would have been obvious to modify the method disclosed by Birkmann to include the teachings of Sundareswara. The modification would have been obvious because the modification “facilitates safety by alerting relevant personnel to the abnormally operating shut-off valves 102 1-N, who may then take appropriate measures in response. For example, a maintenance crew may order the parts necessary to repair and/or replace the abnormally operating shut-off valves 102 1-N before the plane lands, resulting in quicker turn-around, avoidance of delays, and cost savings” (see Sundareswara, Para. 17). In other words, the modification serves as a preventative maintenance measure.

Regarding claim 8, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above. 
Birkmann further discloses:
wherein the set of actions comprises at least one of generating an alert, sending a message, or scheduling maintenance. [[Birkmann, Col. 9; Lines 52-55] “If the recirculation unit 32 detects a complete pump airlock failure, the recirculation unit 32 annunciates this failure to the ventilation controller via a fault message 108.”]

Regarding claim 9, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above. 
Sundareswara further teaches:
wherein the flight information is received at a time selected from at least one of after a flight of aircraft or during the flight of the aircraft. [[Sundareswara, Para. 15, Para. 26] “Generally, parametric flight data is a collection of time-series data collected during operation of an aircraft;” also see [0026] “…the abnormal operation module 105 uses the subset and corresponding threshold values to determine whether flight data 111 captured in real-time during a flight reflects that a shut-off valve 102 1-N is operating abnormally. Generally, during a flight (or one of the predefined phases of the flight), the sensors 103 1-N provide parametric flight data to the flight data 111. Each time the shut-off valves 102 1-N open or close, the abnormal operation module 105 identifies n-second windows of parametric flight data for the parameters in the subset of parameters defined in the thresholds 113.”]
	It would have been obvious to modify the method taught by the combination of Birkmann and Sundareswara to include these further teachings of Sundareswara. The modification would have been obvious because “…a maintenance crew may order the parts necessary to repair and/or replace the abnormally operating shut-off valves 102 1-N before the plane lands, resulting in quicker turn-around, avoidance of delays, and cost savings” (see Sundareswara, Para. 17). 
	
Regarding claim 10, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above. 
Birkmann further discloses:
wherein the flight information is airplane condition monitoring system data. [[Birkmann, Col. 4; Lines 63-65, Col. 9; Lines 39-40] “The control system is also a distributed system which may monitor and control individual components (i.e. pumps) of each refrigeration subsystem;” [Col. 9; Lines 39-40] “The differential pressure is measured at all times when a pump is running,” wherein, because the pumps are part of a refrigeration subsystem of an airplane, the differential pressure is interpreted as flight information that is airplane condition monitoring system data.]

	Regarding claim 12, claim 12 recites a system comprising a computer system; and a system manager in the computer system, wherein the system manager operates to: perform a method with substantially the same limitations of claim 1. Thus these limitations are rejected on the same basis as claim 1 above. 
	Claim 12 recites the additional limitations of a system comprising a computer system and a system manager in the computer system.
	Sundareswara further teaches:
a system comprising a computer system; and a system manager in the computer system [[Sundareswara, Para. 50, Para. 51] “Aspects described herein may take the form of an entirely hardware aspect, an entirely software aspect (including firmware, resident software, micro-code, etc.) or an aspect combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system;” also see [0051] “Aspects may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects described herein…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara to include these further teachings of Sundareswara because it provides a means for performing the method of the system. 

Regarding claim 19, claim 19 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 8. Thus, claim 19 is rejected on the same basis as claim 8 outlined above.

	Regarding claim 20, claim 20 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 9. Thus, claim 20 is rejected on the same basis as claim 9 outlined above.

	Regarding claim 21, claim 21 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 10. Thus, claim 21 is rejected on the same basis as claim 10 outlined above.

	Regarding claim 23, claim 23 recites a system with substantially the same limitations as claim 12, and thus is rejected for the same reasons as claim 12 outlined above.

	Regarding claim 27, the combination of Birkmann and Sundareswara teaches the method of claim 23 as outlined above. 
	Birkmann further discloses:
wherein the vehicle is selected from a group comprising an aircraft, a surface ship, a cargo ship, a submarine, a tank, a personnel carrier, a train, a spacecraft, and a bus. [[Birkmann, Col. 1; Lines 9-12] “This invention relates to transport aircraft galley systems, and more particularly, to a liquid sensing aircraft cooler.”]

Claims 2-3, 13-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Birkmann and Sundareswara further in view of Fernandez US PG Publication 20100305826 (hereinafter Fernandez).

Regarding claim 2, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above. 
But the combination does not explicitly teach determining, by the computer system, the number of times that a set of types of abnormal switching events occurred for the pumps within the window of consecutive flights when the abnormal switching is identified from the flight information.
However, Fernandez teaches:
determining, by the computer system, the number of times that a set of types of abnormal switching events occurred for the pumps within the window of consecutive flights when the abnormal switching is identified from the flight information. [[Fernandez, Para. 22, Para. 42] “automatic management system could comprise inhibition means for preventing any additional switch of the controlling mode, when a predetermined number of controlling mode switches has already been implemented during a flight;” [0042] “system 1 further comprises inhibition means 11 being, preferably, integrated into the monitoring unit 8 and being arranged so as to prevent any controlling mode switch, when a predetermined number (one, two, three, . . . ) of controlling modes switches has already been implemented during the on going flight.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara 

Regarding claim 3, the combination of Birkmann, Sundareswara, and Fernandez teaches the method of claim 2 as outlined above. 
Fernandez further teaches:
wherein the set of types of abnormal switching events is selected from at least one of a same pump in the pumps operating during consecutive flights when an expected switch between the pumps between flights fails to occur; a switch between the pumps during a flight of the aircraft; or the switch between the pumps during the flight of the aircraft and a failure to switch the pumps after the flight. [[Fernandez, Para. 22, Para. 42] “automatic management system could comprise inhibition means for preventing any additional switch of the controlling mode, when a predetermined number of controlling mode switches has already been implemented during a flight;” [0042] “system 1 further comprises inhibition means 11 being, preferably, integrated into the monitoring unit 8 and being arranged so as to prevent any controlling mode switch, when a predetermined number (one, two, three, . . . ) of controlling modes switches has already been implemented during the on going flight.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann, Sundareswara, and Fernandez to include these additional teachings of Fernandez. The modification would have been obvious because “the system according to this invention is automatic, it reduces the pilot's work load” (Fernandez, Para. 39). 

	Regarding claim 13, claim 13 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with 

	Regarding claim 14, claim 14 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 3. Thus, claim 14 is rejected on the same basis as claim 3 outlined above.

	Regarding claim 24, claim 24 recites a system with substantially the same limitations as claim 13, and thus is rejected for the same reasons as claim 13 outlined above.

Regarding claim 25, claim 25 recites a system with substantially the same limitations as claim 14, and thus is rejected for the same reasons as claim 14 outlined above

Claims 4-6, 15-17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Birkmann and  Sundareswara further in view of Davidson US PG Publication 20190385386 (hereinafter Davidson).

	Regarding claim 4, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above.
	But the combination does not teach identifying, by the computer system, the abnormal switching occurring when the pumps were healthy in historical flight information from aircraft flights; and selecting, by the computer system, the set of thresholds for the abnormal switching that is 
	However, Davidson teaches:
	identifying, by the computer system, the abnormal switching occurring when the pumps were healthy in historical flight information from aircraft flights; and selecting, by the computer system, the set of thresholds for the abnormal switching that is considered healthy for the pumps based on the abnormal switching occurring when the pumps were healthy in historical flight information from the aircraft flights. [[Davidson, Para. 7, Para. 8, Para. 16, Para. 22] “A new capability to process historical life cycle vehicle component operational (usage) data and derive parameters to indicate vehicle component operational status may be provided;” also see [0008] “there is provided a method for identifying real time component health status parameters of a vehicle component;” also see [0016] “…threshold values are determined from historical vehicle component data having a distribution curve associated with life cycle of the vehicle component from an optimal health condition (i.e. when the components were healthy) to a failing health condition;” also see [0022] “…operational values from at least one vehicle component include values representative of…fuel pump sensors…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara to include the teachings of Davidson. The modification would have been obvious because manufacturer predictions of failures of operational components are unreliable. The modification prevents unnecessary expenses from being incurred by replacing or performing maintenance on vehicle components before necessary. See Davidson, Para. 63: “techniques for generating real time component health parameters and predictions of whether and/or when an operational component is likely to fail may be advantageous in some environments. Conventionally, there was no reliable way to predict when an operational component would fail. Manufacturers often publish information…that may indicate when the 

	Regarding claim 5, the combination of Birkmann, Sundareswara, and Davidson teaches the method of claim 4 as outlined above.
	Birkmann further discloses:
	identifying, by the computer system, a healthy number of abnormal switching occurred when the pumps were healthy in the historical flight information from the aircraft flights. [[Birkmann, Col. 9; Lines 41-52, Col. 3; Lines 43-44] “When the differential pressure drops below 50 psi for 7 seconds continuously, this constitutes a pump airlock condition for a given pump. If this condition is persistent for 3 consecutive times following a short rest period, control is transferred to an unused pump (i.e. abnormal switching occurs). If the same 3 consecutive pump airlock conditions are detected on the new pump, this constitutes on "pump airlock failure." Therefore, under this definition, one pump airlock failure involves 6 individual airlock conditions. When 10 such pump airlock failures occur (i.e. 10 abnormal switchings occurred) per any given power-on time, the recirculation unit 32 determines this to be a complete pump airlock failure condition;” also see [Col. 3; Lines 43-44] “A pump airlock failure condition is determined for a predetermined number of pump airlock conditions.”]
	While Birkmann discloses identifying a number of switchings rather than a rate of switching, it would be obvious to one of ordinary skill in the art to identify a rate of switching in addition to a number of switchings. A rate of switching is merely the time derivative of a number of switchings, and thus identifying a rate would be an obvious next step or “obvious to try”. One of ordinary skill in the art could have pursued this known potential solution with a reasonable expectation of success. 
Regarding claim 6, the combination of Birkmann, Sundareswara, and Davidson teaches the method of claim 4 as outlined above. 
	Davidson further teaches:
wherein the set of thresholds for the abnormal switching provides a lead time to perform maintenance before a pump fails. [[Davidson, Para. 62, Para. 77, Para. 120] “techniques for monitoring operational components of vehicle…to generate information on a state of an operational component over time and to generate a prediction of whether and/or when an operational component is likely to fail;” [0077] “normalization of such operational event parameters with new and failing threshold values…provides a remaining effective life valuation (i.e. lead time) upon which fleet owners may predict time lines for component replacement;” also see [0120] “…threshold…value may be different…to provide sufficient lead time for the maintenance event to occur”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara to include these further teachings of Davidson. The modification would have been obvious because manufacturer predictions of failures of operational components are unreliable. The modification prevents unnecessary expenses from being incurred by replacing or performing maintenance on vehicle components before necessary. The modification allows vehicle operators to schedule timely or just in time maintenance. 

	Regarding claim 15, claim 15 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 4. Thus, claim 15 is rejected on the same basis as claim 4 outlined above.

	Regarding claim 16, claim 16 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 5. Thus, claim 16 is rejected on the same basis as claim 5 outlined above.

	Regarding claim 17, claim 17 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 6. Thus, claim 17 is rejected on the same basis as claim 6 outlined above.

	Regarding claim 26, claim 26 recites a system with substantially the same limitations as claim 15, and thus is rejected for the same reasons as claim 15 outlined above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birkmann and Sundareswara further in view of Boven et al. US PG Publication US 20210034581 A1 (hereinafter Boven).

	Regarding claim 7, the combination of the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above.
	But the combination does not explicitly teach training, by the computer system, an artificial intelligence system to identify the set of thresholds for the abnormal switching considered healthy for the pumps using historical flight information which the abnormal switching occurred when the pumps were healthy; and  determining, by the artificial intelligence system, when the abnormal switching 
	However, Boven teaches:
training, by the computer system, an artificial intelligence system to identify the set of thresholds for the abnormal switching considered healthy for the pumps using historical flight information which the abnormal switching occurred when the pumps were healthy;  [[Boven, Para. 39, Para. 184, Para. 191. Para. 193, Para. 198, Para. 200] “types of assets that may be monitored by asset data platform 102 may include transport vehicles (e.g., locomotives, aircrafts, passenger vehicles, trucks, ships, etc.);” also see [0184] “The data analytics module 310…may include (a) a preventative maintenance model that is configured to identify and output preventative maintenance strategies for an asset's components and/or subsystems based on historical data regarding failure modes and/or maintenance of those components and/or subsystems;” also see [0191] “the data analytics module 310 may then obtain a set of training data for use in training the data science model;” also see [0193] “…the set of training data may include historical data for the set of related data channels selected to serve as input for the anomaly detection model from times that are known to be associated with normal (i.e. healthy) behavior of the entity…;” also see [0198] “After the data analytics module 310 has obtained the set of training data, the data analytics module 310 may then apply a machine learning technique to the set of training data and thereby derive the data science model;” also see [0200] “if an anomaly detection model is being created, the machine learning technique may produce…a set of anomaly thresholds that are used to evaluate the scored data and thereby determine whether the input data is anomalous.”] and 
determining, by the artificial intelligence system the computer system, when the abnormal switching occurred the number of times for the pumps in the window of consecutive flights that exceeds the set of thresholds for the abnormal switching that is considered healthy from the flight information. [[Boven, Para. 108, Para. 175] “models that have been specifically designed to analyze asset-related data in order to gain a deeper understanding of an asset's operation, and (iv) presenting derived insights and other asset-related data to platform users in a useful manner;” also see [0175] “an insight may be derived by evaluating whether the output of the anomaly detection model satisfies threshold criteria for determining whether the input data for the set of related data channels has been anomalous enough to warrant further attention.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara to include the teachings of Boven. The modification would have been obvious because it provides insight about an asset’s operation to a user. Also see Boven, Para. 4: “if a failure occurs on an asset while it is in use, this may increase the time and/or cost necessary to get the asset back to an operational state, decrease productivity during the downtime, and potentially present a safety risk to individuals in proximity to the asset at the time that it fails. It is thus advantageous to have a single platform not just with the ability to engage in data science operations, but with the ability to engage in data science operations in industrial domains where predictive features are relatively unknown.	

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Birkmann and Sundareswara further in view of Soenmez et al. US PG Publication 20100126189 (hereinafter Soenmez). 
	
	Regarding claim 11, the combination of Birkmann and Sundareswara teaches the method of claim 1 as outlined above.
	Birkmann further discloses:
determining the abnormal switching for the pumps based on [[Birkmann, Col. 4; Lines 63-65, Col. 9; Lines 39-40, Col. 9; Lines 41-52] “The control system is also a distributed system which may monitor and control individual components of each refrigeration subsystem;” wherein it is interpreted that in order for the control system to monitor individual components of each refrigeration subsystem (i.e. individual pumps of a recirculation unit) the control system must receive information about an operation of the pumps. In other words, receiving, by a computer system, flight information about an operation of the pumps in a pump package in the aircraft necessarily flows from the teachings of the prior art; also see [Col. 9; Lines 39-40] “The differential pressure is measured at all times when a pump is running,” wherein, based on the broadest reasonable interpretation of flight information in light of the instant specification, “differential pressure” is interpreted to be flight information. Instant specification Para. 57 recites that flight information may include a speed of the pumps, and instant specification Para. 92 recites that flight information may include a level of electrical current sent to a pump, a pump physician indicating which pump is active, or other suitable information. Because differential pressure is similarly an operating parameter of a pump, it is interpreted that differential pressure is flight information; also see [Col. 9; Lines 41-52] “When the differential pressure drops below 50 psi for 7 seconds continuously, this constitutes a pump airlock condition for a given pump. If this condition is persistent for 3 consecutive times following a short rest period, control is transferred to an unused pump (i.e. abnormal switching occurs).]
	But the combination of Birkmann and Sundareswara does not explicitly teach a speed of the pumps in
	However, Soenmez teaches:
a speed of the pumps in the flight information [[Soenmez, Para. 14] The liquid cooling control device can be adapted to control a refrigeration source and a pump of a liquid cooling system of an aircraft….The liquid cooling control device can determine the rotational speed of the pump…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Birkmann and Sundareswara to include the teachings of Soenmez. The modification would have been obvious because both pump speed and pump differential pressure can be used to determine which pumps operated during a flight and when switching between pumps has occurred. For example, when a pump is turned off, differential pressure is zero. Likewise, when a pump is turned off, pump speed is zero. Thus determining abnormal switching based on a speed of the pumps instead of the differential pressure of the pumps is substitution of equivalents known for the same purpose.  
	
	Regarding claim 22, claim 22 recites a system comprising a computer system and a system manager in the computer system, wherein the system manager operates to perform a method with substantially the same limitations of claim 11. Thus, claim 22 is rejected on the same basis as claim 11 outlined above.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668